DETAILED ACTION
Continued Examination Under 37 CFR 1.114	
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12/01/2020 has been entered.

Response to Amendment
The Amendment filed on December 01, 2020 has been entered. Claims 1-32 remain pending in the application. Applicant’s amendments to the Claims have overcome each and every 103 rejection previously set forth in the Final Office Action mailed on April 24, 2020. However, Applicant’s amendments to the claims have necessitated new grounds of rejection.

Claim Objections
Claim 1 is objected to because of the following informalities:
“kg/dm3 or alternatively,” in line 11 should read “kg/dm3, or alternatively”.
“will be” in line 22 should read “is”.
“being” in line 23 should read “that is”.
“H0, without” in line 23 should read “H0 without”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the top" in line 7. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the examiner is interpreting the limitation as if it instead reads “a top”.
Claim 1 recites the limitation "a springback force" in line 22. It is unclear the springback force exerted by which structure the limitation is referring to. For examination purposes, the examiner is interpreting the limitation as if it instead reads “a springback force exerted by the stack”.
Claim 1 recites the limitation "the springback force" in line 22. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the examiner is interpreting the limitation as if it instead reads “a springback force”.
Claim 1 recites the limitation "the preceding step" in lines 23-24. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the examiner is interpreting the limitation as if it instead reads “a preceding step”.
Claim 17 recites the limitation "at least one continuous web" in line 2. There is ambiguous antecedent basis for this limitation in the claim. It is unclear whether the limitation is referring to the continuous web mentioned in claim 16 or if it is referring to a totally new continuous web. For examination purposes, the examiner is interpreting claim 17 as if it instead reads:
“Method according to claim 16, wherein the continuous web is Z-folded.”.
Claim 18 recites the limitation "the top" in line 15. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the examiner is interpreting the limitation as if it instead reads “a top”.
Claims 2-17 and 27-30 are rejected as being indefinite because they depend from claim 1.
Claims 19-26, 31, and 32 are rejected as being indefinite because it depends on claim 18.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 3,710,536), hereinafter Lee.
Regarding claim 1, Lee discloses a method for forming a package (12 and 14 collectively in Figure 4) comprising a stack (12) of absorbent tissue paper material (13 in Figures 1-4) and a packaging (14),
the tissue paper material (13) in said stack (12) forming panels having a length, and a width perpendicular to said length (apparent when Figure 1 is viewed in relation to Figure 2), said panels being piled on top of each other to form a height extending between a first end surface (top surface of 12 in Figure 1) and a second end surface (bottom surface of 12 in Figure 1) of the stack (12) (apparent from Figure 1), and
the packaging (14) encircling the stack (12) so as to maintain the stack (12) in a compressed condition in said package (12 and 14 collectively) without a clearance space between the packaging (14) and a top and bottom of the stack (12) (apparent from Figure 4), with a selected packing density D0 (the density of 12 after the height of 12 has slightly expanded from the height it has at discharge of the package from compression belts 19 and 20, as described in Col. 7 lines 10-16) of said stack (12), and a selected packing height H0 (the height of 12 after the height of 12 has slightly expanded from the height it has at discharge of the package from compression belts 19 and 20, as described in Col. 7 lines 10-16); 
the method comprising:
- forming said stack (12) of absorbent tissue paper material (13) (Col. 2 line 54 – Col. 3 line 4, Col. 1 lines 59-66);
right end of compression belts 19 and 20 prior to discharge of the package from compression belts 19 and 20) being c1 x H0 (because H0 is greater than H1, since the height of 12 slightly expands from the height it has at discharge of the package from compression belts 19 and 20, as described in Col. 7 lines 10-16) (Col. 1 line 59 – Col. 2 line 17, Col. 6 lines 40-46, and Col. 7 lines 10-16); and
- applying said packaging (14) to the stack (12) (Col. 2 lines 2-18, Col. 6 line 47 – Col. 7 line 16),
wherein a springback force exterted by the stack (12) towards the packaging (14) is less than a springback force exerted by a similar stack that is compressed directly to the packing height H0 without a preceding step of temporary compression to the temporary height H1 (inherent because stack 12 is compressed to a height H1 that is smaller than the final height H0 of stack 12, Col. 7 lines 10-16).
However, Lee does not expressly disclose: said absorbent tissue paper material is a dry crepe material, and said selected packing density D0 is between 0.30 and 0.95 kg/dm3, or alternatively said absorbent tissue paper material is a structured tissue material, and said selected packing density D0 is between 0.20 and 0.75 kg/dim3, or alternatively said absorbent tissue paper material is a combination material, comprising at least a dry crepe material and at least a structured tissue material, and the selected packing density D0 is between 0.25 and 0.80 kg/dm3; and c1 is between 0.30 and 0.95.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the material of the absorbent tissue paper material to be a dry crepe material, a structured tissue material, or a combination material comprising at least a dry crepe material and at least a structured tissue material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, and since doing so would make the absorbent tissue paper material softer and absorbent. In re Leshin, 125 USPQ 416. Please note that in Paragraphs 0016-0021, 0046-0052, 0190, and 0197 of the Patent Application Publication of the instant application, applicant has not disclosed any criticality for the claimed limitations.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have selected the selected packing density D0 to be between 0.30 and 0.95 kg/dm3 (when the In re Aller, 105 USPQ 233. Please note that in Paragraphs 0016, 0018, and 0020 of the Patent Application Publication of the instant application, applicant has not disclosed any criticality for the claimed limitations.
It further would have been obvious to one having ordinary skill in the art at the time the invention was filed to have selected c1 to be between 0.30 and 0.95, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, and since doing so would reduce the force that the stack (12 of Lee) exerts on the packaging (14 of Lee) after the stack expands inside the packaging after discharge of the package from compression belts 19 and 20, increase the time it takes for the stack to expand to the packing height H0 after discharge of the package from compression belts 19 and 20, and increase the vertical distance that the stack expands to reach the packing height H0 after discharge of the package from compression belts 19 and 20. In re Aller, 105 USPQ 233. Please note that in Paragraphs 0014, 0106, 0152, and 0176 of the Patent Application Publication of the instant application, applicant has not disclosed any criticality for the claimed limitations.
Regarding claim 2, Lee teaches all the limitations of the claim as stated above but does not expressly teach: c1 is between 0.30 and 0.90.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have selected c1 to be between 0.30 and 0.90, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, and since doing so would reduce the force that the stack (12 of Lee) exerts on the packaging (14 of Lee) after the stack expands inside the packaging after discharge of the package from compression belts 19 and 20, increase the time it takes for the stack to expand to the packing height H0 after discharge of the package from compression belts 19 and 20, and increase the vertical distance In re Aller, 105 USPQ 233. Please note that in Paragraphs 0042 and 0109 of the Patent Application Publication of the instant application, applicant has not disclosed any criticality for the claimed limitations.
Regarding claim 3, Lee teaches all the limitations of the claim as stated above except: the absorbent tissue paper material is a dry crepe material, and the selected packing density D0 is between 0.30 and 0.65 kg/dm3.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the material of the absorbent tissue paper material to be a dry crepe material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, and since doing so would make the absorbent tissue paper material softer and absorbent. In re Leshin, 125 USPQ 416. Please note that in Paragraphs 0016, 0017, and 0046 of the Patent Application Publication of the instant application, applicant has not disclosed any criticality for the claimed limitations.
Lee, as modified above, teaches all the limitations of the claim as stated above except: the selected packing density D0 is between 0.30 and 0.65 kg/dm3.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have selected the selected packing density D0 to be between 0.30 and 0.65 kg/dm3, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, and since doing so would allow a greater amount of absorbent tissue paper material to be stored in a smaller volume/space. In re Aller, 105 USPQ 233. Please note that in Paragraph 0017 of the Patent Application Publication of the instant application, applicant has not disclosed any criticality for the claimed limitations.
Regarding claim 4, Lee teaches all the limitations of the claim as stated above except: the absorbent tissue paper material is a structured tissue material, and the selected packing density D0 is between 0.20 and 0.50 kg/dm3.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the material of the absorbent tissue paper material to be a structured tissue In re Leshin, 125 USPQ 416. Please note that in Paragraphs 0018, 0019, and 0046-0048 of the Patent Application Publication of the instant application, applicant has not disclosed any criticality for the claimed limitations.
Lee, as modified above, teaches all the limitations of the claim as stated above except: the selected packing density D0 is between 0.20 and 0.50 kg/dm3.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have selected the selected packing density D0 to be between 0.20 and 0.50 kg/dm3, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, and since doing so would allow a greater amount of absorbent tissue paper material to be stored in a smaller volume/space. In re Aller, 105 USPQ 233. Please note that in Paragraph 0019 of the Patent Application Publication of the instant application, applicant has not disclosed any criticality for the claimed limitations.
Regarding claim 5, Lee teaches all the limitations of the claim as stated above but does not expressly teach: the absorbent tissue paper material is a combination material, comprising at least a dry crepe material and at least a structured tissue material, and the selected packing density D0 is between 0.25 and 0.55 kg/dm3.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the material of the absorbent tissue paper material to be a combination material, comprising at least a dry crepe material and at least a structured tissue material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, and since doing so would make the absorbent tissue paper material softer and absorbent. In re Leshin, 125 USPQ 416. Please note that in Paragraphs 0020, 0021, 0046, 0049, 0050, 0052, 0190, and 0197 of the Patent Application Publication of the instant application, applicant has not disclosed any criticality for the claimed limitations.
Lee, as modified above, teaches all the limitations of the claim as stated above except: the selected packing density D0 is between 0.25 and 0.55 kg/dm3.
In re Aller, 105 USPQ 233. Please note that in Paragraph 0021 of the Patent Application Publication of the instant application, applicant has not disclosed any criticality for the claimed limitations.
Regarding claim 6, Lee teaches all the limitations of the claim as stated above except: the structured tissue paper material is a TAD (Through-Air-Dried) material, an UCTAD (Uncreped-Through-Air-Dried) material, an ATMOS (Advanced-Tissue-Molding-System) material, or a NTT material.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the structured tissue paper material to be a TAD (Through-Air-Dried) material, an UCTAD (Uncreped-Through-Air-Dried) material, an ATMOS (Advanced-Tissue-Molding-System) material, or a NTT material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, and since doing so would make the absorbent tissue paper material softer and absorbent. In re Leshin, 125 USPQ 416. Please note that in Paragraphs 0048 of the Patent Application Publication of the instant application, applicant has not disclosed any criticality for the claimed limitations.
Regarding claim 7, Lee teaches all the limitations of the claim as stated above except: the absorbent tissue paper material is a combination material comprising at least one ply of a structured tissue material and one ply of a dry crepe material.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the material of the absorbent tissue paper material to be a combination material comprising at least one ply of a structured tissue material and one ply of a dry crepe material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, and since doing so would make the absorbent tissue paper material softer and absorbent. In re Leshin, 125 USPQ 416. Please note that in 
Regarding claim 8, Lee discloses that said step of compressing each portion of said stack (12) in a direction along said height to assume a temporary height H1 (the height of 12 at the right end of compression belts 19 and 20 prior to discharge of the package from compression belts 19 and 20) is performed by simultaneous compression of all portions of said stack (12) to said temporary height H1 (because all portion of stack 12 are simultaneously compressed to temporary height H1 at the non-inclined horizontal right end of compression belts 19 and 20 in Figure 1, or because all portion of stack 12 are simultaneously compressed at least to some extent as stack 12 travels along the inclined portion of compression belt 20).
Regarding claim 9, Lee discloses that said step of compressing each portion of said stack (12) in a direction along said height to assume a temporary height H1 (the height of 12 at the right end of compression belts 19 and 20 prior to discharge of the package from compression belts 19 and 20) is performed by consecutive compression of each portion of said stack (12) to said temporary height (because the portions of stack 12 consecutively reach the maximum amount of compression as stack 12 travels along the inclined portion of compression belt 20).
Regarding claim 10, Lee discloses that said consecutive compression is performed by feeding of said stack (12) through an inclined passage (the inclined passage between compression belts 19 and 20 shown in Figure 1) (Col. 6 lines 40-46, Col. 1 line 59 – Col. 2 line 17, and Col. 7 lines 10-16).
Regarding claim 11, Lee discloses that said step of compressing each portion of said stack (12) in a direction along said height to assume a temporary height H1 (the height of 12 at the right end of compression belts 19 and 20 prior to discharge of the package from compression belts 19 and 20) is performed while the stack (12) is stationary (because stack 12 remains stationary relative to belt 19 while each portion of stack 12 is compressed).
Regarding claim 12, Lee discloses that said step of compressing each portion of said stack (12) in a direction along said height to assume a temporary height H1 (the height of 12 at the right end of compression belts 19 and 20 prior to discharge of the package from compression belts 19 and 20) is 
Regarding claim 13, Lee teaches all the limitations of the claim as stated above but does not expressly teach: said step of compressing each portion of said stack in a direction along said height to assume a temporary height H1 is adapted to maintain said height H1 for a time period greater than 0 but less than 10 min.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the step of compressing each portion of said stack in a direction along said height to assume a temporary height H1 so that it is adapted to maintain said height H1 for a time period greater than 0 but less than 10 min, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Please note that in Paragraphs 0065 and 0115 of the Patent Application Publication of the instant application, applicant has not disclosed any criticality for the claimed limitations.
Regarding claim 27, Lee teaches a package (12 and 14 collectively) comprising a stack (12) and a packaging (14) as provided by the method in accordance with claim 1 (see 103 rejection of claim 1 above).
Regarding claim 28, Lee teaches all the limitations of the claim as stated above except: the absorbent tissue paper material is a dry crepe material, and the selected packing density D0 is between 0.35 and 0.65 kg/dm3.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the material of the absorbent tissue paper material to be a dry crepe material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, and since doing so would make the absorbent tissue paper material softer and absorbent. In re Leshin, 125 USPQ 416. Please note that in Paragraphs 0016, 0017, and 0046 of the Patent Application Publication of the instant application, applicant has not disclosed any criticality for the claimed limitations.
Lee, as modified above, teaches all the limitations of the claim as stated above except: the selected packing density D0 is between 0.35 and 0.65 kg/dm3.
In re Aller, 105 USPQ 233. Please note that in Paragraph 0017 of the Patent Application Publication of the instant application, applicant has not disclosed any criticality for the claimed limitations.
Regarding claim 29, Lee teaches all the limitations of the claim as stated above except: the absorbent tissue paper material is a structured tissue material, and the selected packing density D0 is between 0.23 and 0.50 kg/dm3.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the material of the absorbent tissue paper material to be a structured tissue material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, and since doing so would make the absorbent tissue paper material softer and absorbent. In re Leshin, 125 USPQ 416. Please note that in Paragraphs 0018, 0019, and 0046-0048 of the Patent Application Publication of the instant application, applicant has not disclosed any criticality for the claimed limitations.
Lee, as modified above, teaches all the limitations of the claim as stated above except: the selected packing density D0 is between 0.23 and 0.50 kg/dm3.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have selected the selected packing density D0 to be between 0.23 and 0.50 kg/dm3, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, and since doing so would allow a greater amount of absorbent tissue paper material to be stored in a smaller volume/space. In re Aller, 105 USPQ 233. Please note that in Paragraph 0019 of the Patent Application Publication of the instant application, applicant has not disclosed any criticality for the claimed limitations.
Regarding claim 30, Lee teaches all the limitations of the claim as stated above but does not expressly teach: the absorbent tissue paper material is a combination material, comprising at least a dry 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the material of the absorbent tissue paper material to be a combination material, comprising at least a dry crepe material and at least a structured tissue material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, and since doing so would make the absorbent tissue paper material softer and absorbent. In re Leshin, 125 USPQ 416. Please note that in Paragraphs 0020, 0021, 0046, 0049, 0050, 0052, 0190, and 0197 of the Patent Application Publication of the instant application, applicant has not disclosed any criticality for the claimed limitations.
Lee, as modified above, teaches all the limitations of the claim as stated above except: the selected packing density D0 is between 0.30 and 0.55 kg/dm3.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have selected the selected packing density D0 to be between 0.30 and 0.55 kg/dm3, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, and since doing so would allow a greater amount of absorbent tissue paper material to be stored in a smaller volume/space. In re Aller, 105 USPQ 233. Please note that in Paragraph 0021 of the Patent Application Publication of the instant application, applicant has not disclosed any criticality for the claimed limitations.

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Nelvig et al. (US 2013/0269893), hereinafter Nelvig.
Regarding claims 15-17, Lee teaches all the limitations of the claim as stated above except: said stack is a stack of folded absorbent tissue paper material; said folded absorbent tissue paper material is in the form of a continuous web; and the continuous web is Z-folded.
Nelvig teaches that it was known to provide a stack (“stack” mentioned in Paragraphs 0060 and 0061) of folded absorbent tissue paper material (“continuous web” mentioned in Paragraph 0061) (Paragraphs 0060 and 0061), wherein said folded absorbent tissue paper material (“continuous web” 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Lee to incorporate the teachings of Nelvig by substituting the stack (12) of Nelvig for a stack of folded absorbent tissue paper material, wherein said folded absorbent tissue paper material is in the form of a continuous web, and wherein the continuous web is Z-folded, because doing so would achieve the predictable result of allowing desired lengths of individual tissue paper material to be easily separated from the stack. KSR Int’l Co. V. Teleflex Inc. 550 U.S. 398, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).

Claims 14, 18-26, 31, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 3,710,536), hereinafter Lee, in view of Michler et al. (US 2015/0078876), hereinafter Michler.
Regarding claim 14, Lee, as modified for claim 1, teaches all the limitations of the claim as stated above except: said step of forming said stack comprises: forming a log of absorbent tissue paper material, the log comprising tissue paper material for at least two, corresponding stacks, and cutting said log to form said stack.
Michler teaches that it was known to: form a log (104 in Figure 1) of absorbent tissue paper material (Paragraph 0061), the log (104) comprising tissue paper material for at least two, corresponding stacks (108 in Figure 1) (apparent from Figure 1), and cut said log (104) to quickly and easily form a plurality of stacks (108) from the single log (104) (Paragraph 0063).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Lee to incorporate the teachings of Michler so that said step of forming said stack comprises: forming a log of absorbent tissue paper material, the log comprising tissue paper material for at least two, corresponding stacks, and cutting said log to form said stack, because doing so would  KSR Int’l Co. V. Teleflex Inc. 550 U.S. 398, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).
Regarding claim 18, Lee discloses an apparatus (11 in Figure 1) for forming a package (12 and 14 collectively in Figure 4) comprising a stack (12) of absorbent tissue paper material (13 in Figures 1-4) and a packaging (14),
the tissue paper material (13) in said stack (12) forming panels having a length, and a width perpendicular to said length (apparent when Figure 1 is viewed in relation to Figure 2), said panels being piled on top of each other to form a height extending between a first end surface (top surface of 12 in Figure 1) and a second end surface (bottom surface of 12 in Figure 1) of the stack (12) (apparent from Figure 1), and
the packaging (14) being adapted to maintain the stack (12) in a compressed condition with a selected packing height H0 (the height of 12 after the height of 12 has slightly expanded from the height it has at discharge of the package from compression belts 19 and 20, as described in Col. 7 lines 10-16) (Col. 2 lines 2-18, Col. 6 line 47 – Col. 7 line 16),
the apparatus (11) comprising:
- a compressing unit (19 and 20 collectively in Figure 1) for compressing said stack (12) in a direction along said height to a compacted height H1 (the height of 12 at the right end of compression belts 19 and 20 prior to discharge of the package from compression belts 19 and 20) being c1×H0 (because H0 is greater than H1, since the height of 12 slightly expands from the height it has at discharge of the package from compression belts 19 and 20, as described in Col. 7 lines 10-16), such that each portion of said stack (12) is subject to a compacting pressure PC (Col. 1 line 59 – Col. 2 line 17, Col. 6 lines 40-46, and Col. 7 lines 10-16); and
- a packaging unit (109, 113, and 115 collectively in Figure 1) for applying the packaging (14) to said stack (12) so as to maintain the stack (12) with said selected height H0 (the height of 12 after the height of 12 has slightly expanded from the height it has at discharge of the package from compression belts 19 and 20, as described in Col. 7 lines 10-16) in said package (12 and 14 collectively) without a clearance space between the packaging (14) and a top and bottom of the stack (12) (as shown in Figure 4, Col. 6 line 47 – Col. 7 line 16).

Michler teaches that it was known to provide an apparatus with: stack forming members (102 and 106 in Figure 1) for quickly and easily forming a stack (108 in Figure 1) of absorbent tissue paper material by forming and then cutting a log (104 in Figure 1) into a plurality of stacks (108) (Paragraphs 0061 and 0063).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have provided the apparatus (11) of Lee with: stack forming members for forming the stack (12 of Lee) of absorbent tissue paper material, because doing so would achieve the predictable results of quickly and easily forming the stack (12 of Lee) of absorbent tissue paper material by forming and then cutting a log into a plurality of stacks (12 of Lee) using the stack forming means. KSR Int’l Co. V. Teleflex Inc. 550 U.S. 398, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).
Lee in view of Michler teaches all the limitations of the claim as stated above but does not expressly teach: c1 is between 0.30 and 0.95; and the compacting pressure PC is at least 1 kPa.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified c1 to be between 0.30 and 0.95, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, and since doing so would reduce the force that the stack (12 of Lee) exerts on the packaging (14 of Lee) after the stack expands inside the packaging after discharge of the package from compression belts 19 and 20, increase the time it takes for the stack to expand to the packing height H0 after discharge of the package from compression belts 19 and 20, and increase the vertical distance that the stack expands to reach the packing height H0 after discharge of the package from compression belts 19 and 20. In re Aller, 105 USPQ 233. Please note that in Paragraphs 0014, 0106, 0152, and 0176 of the Patent Application Publication of the instant application, applicant has not disclosed any criticality for the claimed limitations.
It further would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the compacting pressure PC to be at least 1 kPa, since it has been held that In re Aller, 105 USPQ 233. Please note that in Paragraphs 0106 and 0176 of the Patent Application Publication of the instant application, applicant has not disclosed any criticality for the claimed limitations.
Regarding claim 19, Lee in view of Michler teaches all the limitations of the claim as stated above but does not expressly teach: c1 is between 0.30 and 0.90.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have selected c1 to be between 0.30 and 0.90, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, and since doing so would reduce the force that the stack (12 of Lee) exerts on the packaging (14 of Lee) after the stack expands inside the packaging after discharge of the package from compression belts 19 and 20, increase the time it takes for the stack to expand to the packing height H0 after discharge of the package from compression belts 19 and 20, and increase the vertical distance that the stack expands to reach the packing height H0 after discharge of the package from compression belts 19 and 20. In re Aller, 105 USPQ 233. Please note that in Paragraphs 0042 and 0109 of the Patent Application Publication of the instant application, applicant has not disclosed any criticality for the claimed limitations.
Regarding claim 20, Lee discloses that said compressing unit (19 and 20 collectively) is adapted to perform simultaneous compression of all portions of said stack (12) to said compacted height H1 (the height of 12 at the right end of compression belts 19 and 20 prior to discharge of the package from compression belts 19 and 20) (because all portion of stack 12 are simultaneously compressed to compacted height H1 at the non-inclined horizontal right end of compression belts 19 and 20 in Figure 1, or because all portion of stack 12 are simultaneously compressed at least to some extent as stack 12 travels along the inclined portion of compression belt 20).
Regarding claim 21, Lee discloses that said compressing unit (19 and 20 collectively) is adapted to perform consecutive compression of each portion of said stack (12) to said compacted height H1 (the right end of compression belts 19 and 20 prior to discharge of the package from compression belts 19 and 20) (because the portions of stack 12 consecutively reach the maximum amount of compression as stack 12 travels along the inclined portion of compression belt 20).
Regarding claim 22, Lee discloses that said compressing unit (19 and 20 collectively) comprises feeding members (19 and 20) for feeding said stack (12) through an inclined passage (the inclined passage between compression belts 19 and 20 shown in Figure 1) (Col. 6 lines 40-46, Col. 1 line 59 – Col. 2 line 17, and Col. 7 lines 10-16).
Regarding claim 23, Lee discloses that said compressing unit (19 and 20 collectively) is adapted to perform said compressing while said stack (12) is stationary (because stack 12 remains stationary relative to belt 19 while each portion of stack 12 is compressed).
Regarding claim 24, Lee discloses that said compressing unit (19 and 20 collectively) is adapted to perform said compressing while said stack (12) is moving (because stack 12 moves relative to 34/89/81/101/115/113/109 while each portion of stack 12 is compressed).
Regarding claim 25, Lee in view of Michler teaches all the limitations of the claim as stated above but does not expressly teach: said compressing unit is adapted to maintain said height H1 for a time period greater than 0 but less than 10 min.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the compressing unit so that it is adapted to maintain said height H1 for a time period greater than 0 but less than 10 min, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Please note that in Paragraphs 0065 and 0115 of the Patent Application Publication of the instant application, applicant has not disclosed any criticality for the claimed limitations.
Regarding claim 26, Lee in view of Michler teaches that said stack forming members (102 and 106 of Michler) comprise:
- log forming members (102 of Michler) for forming a log (104 of Michler) of absorbent tissue paper material, the log (104 of Michler) comprising tissue paper material for at least two, similar stacks (12 of Lee) (Paragraph 0061 of Michler), and

Regarding claim 31, Lee in view of Michler teaches all the limitations of the claim as stated above but does not expressly teach: said compressing unit is adapted to maintain said height H1 for a time period greater than 0 but less than 60 s.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the compressing unit so that it is adapted to maintain said height H1 for a time period greater than 0 but less than 60 s, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Please note that in Paragraph 0065, 0115, and 0186 of the Patent Application Publication of the instant application, applicant has not disclosed any criticality for the claimed limitations.
Regarding claim 32, Lee in view of Michler teaches all the limitations of the claim as stated above but does not expressly teach: said compressing unit is adapted to maintain said height H1 for a time period greater than 0 but less than 20 s.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the compressing unit so that it is adapted to maintain said height H1 for a time period greater than 0 but less than 20 s, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Please note that in Paragraph 0065, 0115, and 0186 of the Patent Application Publication of the instant application, applicant has not disclosed any criticality for the claimed limitations.

Response to Arguments
Applicant’s arguments with respect to claims 1-32 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANZIM IMAM whose telephone number is (571)272-2216.  The examiner can normally be reached on Mon - Fri 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  





/TANZIM IMAM/Examiner, Art Unit 3731

/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731